NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                         JAN 27 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-10197

             Plaintiff - Appellee,                D.C. No. 3:13-cr-08136-NVW

   v.
                                                  MEMORANDUM*
PABLO ARTEMIO BASOCO,

             Defendant - Appellant.

                     Appeal from the United States District Court
                              for the District of Arizona
                       Neil V. Wake, District Judge, Presiding

                             Submitted January 21, 2015**

Before:       CANBY, GOULD, and N.R. SMITH, Circuit Judges.

        Pablo Artemio Basoco appeals from the district court’s judgment and

challenges the 12-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        Basoco contends that his sentence is substantively unreasonable in light of the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
allegedly minor nature of the violation and because this is his first revocation. The

district court did not abuse its discretion in imposing Basoco’s sentence. See Gall

v. United States, 552 U.S. 38, 51 (2007). The sentence is substantively reasonable

in light of the 18 U.S.C. § 3583(e) sentencing factors and the totality of the

circumstances, including Basoco’s apparent unsuitability for supervised release.

See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                      14-10197